DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19157746.9, filed on February 18, 2019.
Status of Claims
Amendments to claims 1, 7, 8, 11-12, 14-15 and 18 have been entered. 
Claims 9 and 19 have been canceled.  
Accordingly, claims 1-8, 10-18 and 20 are currently pending. 
Response to Remarks
The Examiner agrees with Applicant the advantages of a radome.  See Remarks page 8 last paragraph.  Radomes have long been used to protect radars from the environment – e.g. nose radome of an aircraft that protects the weather radar that has been around for generations.  

    PNG
    media_image1.png
    227
    225
    media_image1.png
    Greyscale

Applicant argues that the combination of Wegemann and Maier does not teach the features of a housing and a potting compound wherein the potting compound does not connect the radar signal source to the housing.  See Remarks Page 9 last paragraph.  It appears that the goal of the Applicant is to protect the radar signal source from mechanical vibrations.  See Remarks Pages 8 – 9.  Note that the limitation “wherein the housing is designed to absorb forces acting on the radar module and not transmit them to the radar signal source” in claims 1 and 12 is a desired result that does not specify whether the housing is connected to the signal source.  Moreover, said limitation does not require that the radome protect for all external forces or at least the full extent of said external forces; for example, if the radar system is moved then there exist at least forces of inertia and kinetic forces due to the movement.  The Examiner further notes that terminology such as carrier 110, source 102, surface 104, medium, etc. is not the best terminology for making explicit structure.  See Spec. Page 8.  Apparently, carrier 110 is something to do with structure and not the carrier frequency.  Such vague terminology leaves open as to the specific type of structure to the imagination of the reader.  There exist radar books that can help with providing more explicit terminology.  
The Examiner notes that the claim language only requires that the potting not be connected to a signal source, e.g. oscillator, not the circuit board in its entirety.  The Examiner further notes that combination of Wegemann and Schultheiss – not Maier – was used in the previous action to modify Fig. 3 of Wegemann to include a housing between the material 5 and electronics 2.  See Non-Final Page 8.  Alternatively, the radome could have surrounded all of Wegemann’s Fig. 3 as like the example of the nose radome of an aircraft.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Wegemann (US 2013/0057366) in view of Schultheiss (US 2010/0103024) and Maier (US 7,009,408).
As to claims 1 and 12, Wegemann discloses a radar module for level and/or limit monitoring (Para. 2 “measure the fill level of a medium”), comprising: 
a radar signal source configured to generate, transmit, and receive a radar signal (Para. 23 Fig. 3 item 2 “electronics” see also Para. 27 “guided microwaves are transferred to free space …. Using the received, reflected microwaves, the electronics 2 calculate the distance …”), 
wherein the radar signal source has a surface facing a filling material
a radar signal conductor configured to receive, conduct, and emit the radar signal, wherein the radar signal conductor is mounted on the surface of the radar signal source (Fig. 3 shows transmit and receive arrows with respect to items 3 “waveguide” and 4 “wave-emitting section” is shown attached to electronics 2 see also Paras. 23-27 and 31.);  
.  
a potting compound, wherein the potting compound at least partially covers the surface of the radar signal source and at least partially covers the radar signal conductor (Para. 23 “The electronics 2, the wave coupler, and the waveguide 3 are completely surrounded by the casting 5 except for the wave emitting section 4.”); 
 (Wegemann does not teach an embodiment that has both items 4 of Figures 2a-c and Fig. 3 in which the different items 4 overlap).  
Note that the limitation “wherein the housing is designed to absorb forces acting on the radar module and not transmit them to the radar signal source” in claims 1 and 12 is a desired result that does not specify whether the housing is connected to the signal source.  Moreover, said limitation does not require that the radome protect for all external forces or at least the full extent of said external forces; for example, if the radar system is moved then there exist at least forces of inertia and kinetic forces due to the movement.  
Wegemann does not teach a radome sometimes referred to by Applicants as a housing or covering.  As such, Wegemann does not teach the limitation wherein the potting compound does not connect the radar signal source, e.g. oscillator, to the housing.  Note that the broadest reasonable interpretation of a signal source is and should be the oscillator sometimes referred to as the signal generator.  The signal source is not all of the circuit board in and of itself.  A radome is a well-known and conventionally used, e.g. nose of an aircraft, device for protecting radars from the environment while being made of material that is transparent to millimeter waves.  
In the same field of endeavor, Schultheiss teaches “The high-frequency module comprises a chip in the form of a microwave semiconductor (also referred to as a microwave switching circuit, microwave IC, MMIC or high-frequency component) and a printed circuit board as well as a housing for the high-frequency module and in particular for the microwave semiconductor, which housing is conductively bonded, for example glued, onto the printed circuit board, so that the housing is conductively attached to the printed circuit board. The housing is not only used for the microwave semiconductor but for the entire HF circuit (Para. 8).”
In view of the teachings of Schultheiss, it would have been obvious to a person of ordinary skill to integrate the electronics 2 of Wegeman into a MMIC in order to provide for miniaturization thereby reducing size and cost as well as for providing housing thereby providing protection to the electronics 2 thereby extending shelf life.  A reasonable modification of Wegemann’s figure 3 includes a housing between the material 5 and electronics 2.  See Non-Final Page 8.  Alternatively, the radome could have surrounded all of Wegemann’s Fig. 3 similar to the example of the nose radome of an aircraft that protects the weather radar and is not 
In the same field of endeavor, Maier teaches an antenna that has both a horn waveguide flange 14 and a cone-shaped inner conductor 17 in which item 17 protrudes and overlaps into item 14 as shown in Fig. 2 and discussed at column 3 lines 4-20.  
In view of the teachings of Maier, it would have been obvious to modify the emitting section 4 of Wegemann with the horn waveguide flange 14 as shown in Maier Fig. 2 in order to reduce the effects of sidelobes thereby improving the signal-to-noise of the transceived signal thus improving overall signal quality.
As to claim 2, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 1, wherein the potting compound fixes the radar signal conductor to the surface of the radar signal source (Wegemann Fig. 3).
As to claim 11, Wegemann in view of Schultheiss and Maier teaches a fill level radar comprising a radar module for level and/or limit monitoring according to claim 1  (Wegemann Para. 2 “measure the fill level of a medium”), including: 
a radar signal source configured to generate, transmit, and receive a radar signal (Wegemann Para. 23 Fig. 3 item 2 “electronics” see also  Para. 27 “guided microwaves are transferred to free space …. Using the received, reflected microwaves, the electronics 2 calculate the distance …”), 
wherein the radar signal source has a surface facing a filling material
a radar signal conductor configured to receive, conduct, and emit the radar signal, wherein the radar signal conductor is mounted on the surface of the radar signal source (Fig. 3 shows transmit and receive arrows with respect to item 3 “waveguide” and item 4 “wave-emitting section” is shown attached to electronics 2 see also Paras. 23-27 and 31); and 
a potting compound, wherein the potting compound at least partially covers the surface of the radar signal source and at least partially covers the radar signal conductor (Para. 23 “The electronics 2, the wave coupler, and the waveguide 3 are completely surrounded by the casting 5 except for the wave emitting section 4.”).
As to claim 4, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 1, wherein the radar module includes a carrier, wherein the radar signal source is attached to the carrier.
Schultheiss teaches “The high-frequency module comprises a chip in the form of a microwave semiconductor (also referred to as a microwave switching circuit, microwave IC, MMIC or high-frequency component) and a printed circuit board as well as a housing for the high-frequency module and in particular for the microwave semiconductor, which housing is conductively bonded, for example glued, onto the printed circuit board, so that the housing is conductively attached to the printed circuit board. The housing is not only used for the microwave semiconductor but for the entire HF circuit (Para. 8).”
In view of the teachings of Schultheiss, it would have been obvious to a person of ordinary skill to integrate the electronics 2 of Wegeman into a MMIC in order to provide for miniaturization thereby reducing size and cost.  
As to claim 5, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 4, wherein the radar signal source is fixed to the carrier by way of a material form and/or force-locking connection (Schultheiss teaches “bonding and/or clamping” in order to save cost (Para. 0009).).
In view of the teachings of Schultheiss, it would have been obvious to secure the electronics 2 of Wegemann to the circuit board to prevent the electronics from moving around thus avoiding unnecessary wear and tear as well as being cost effective.  
As to claim 6, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 5, further a second compound fixes the radar signal source to the carrier (Id.).
In view of the teachings of Schultheiss, it would have been obvious to a person having ordinary skill in the art at the time of filing to provide both bonding and clamping in order to provide for both an electrical connection and mechanical sturdiness, respectively, thereby improving the overall electrical and mechanical structure of circuit that is cost effective.  
As to claim 7, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 1, wherein the housing encloses at least the surface of the radar signal source and/or the carrier.
Schultheiss teaches “The high-frequency module comprises a chip in the form of a microwave semiconductor (also referred to as a microwave switching circuit, microwave IC, MMIC or high-frequency component) and a printed circuit board as well as a housing for the high-frequency module and in particular for the microwave semiconductor, which housing is conductively bonded, for example glued, onto the printed circuit board, so that the housing is conductively attached to the printed circuit board. The housing is not only used for the microwave semiconductor but for the entire HF circuit (Para. 8).”
In view of the teachings of Schultheiss, it would have been obvious to a person of ordinary skill to integrate the electronics 2 of Wegeman into a MMIC in order to provide for miniaturization thereby reducing size and cost as well as for providing housing thereby providing protection to the electronics 2 thereby extending shelf life.  
As to claim 10, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 1, wherein the potting compound includes one or more from a group consisting of a plastic composite, a synthetic resin composite, a film, and a film provided with additives (Although Wegemann discusses permittivity it does not provide a specific type of an example.).
Schultheiss teaches silicon that has the advantage of having good power consumption and power dissipation (Para. 55).  
In view of the teachings of Schultheiss, it would have been obvious to a person having ordinary skill in the art at the time of filing that the casting material 5 of Wegemann be a material that has good properties such as low power consumption and power dissipation such as silicon which is a type of plastic.  
As to claim 13, Wegemann in view of Schultheiss and Maier teaches the method according to claim 12, further comprising positioning the radar signal source on a carrier: and fixing the radar signal source on the carrier by way of the compound.
Schultheiss at Para. 43 teaches that a housing can bonded onto a base board 107 as shown in Fig. 1.  Schultheiss at Para. 45 also teaches that the chip is bonded to the base board 107.  Schultheiss at Para. 74 teaches another similar embodiment as shown in Fig. 6.
In view of the teachings of Schultheiss, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a housing in order to protect the electronics 
As to claim 14, Wegemann in view of Schultheiss and Maier teaches the method according to claim 12 filling a cavity inside the housing with the compound (Wegemann Fig. 3).  
Wegemann in view of Schultheiss and Maier teaches the method according to claim 12, further comprising mounting a housing which at least partially encloses the radar signal source and/or the carrier.
Schultheiss at Para. 43 teaches that a housing can bonded onto a base board 107 as shown in Fig. 1.  Schultheiss at 8 Para. Also teaches “clamping the high-frequency housing or HF cover directly onto or to the printed circuit board …”
In view of the teachings of Schultheiss, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a housing in order to protect the electronics 2 of Wegemann thereby extending shelf-life as well as proving clamping to secure the electronics 2 to prevent unnecessary movement thereby extending shelf-life.
As to claim 15, Wegemann in view of Schultheiss and Maier teaches the method according to claim 13, further comprising: mounting a housing which at least partially encloses the radar signal source and/or the carrier (Schultheiss Para. 74 Fig. 6), and filling a cavity inside the housing with the compound (Wegemann Fig. 3 item 5; Schultheiss Para. 74 Fig. 6).
As to claim 17, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 2 wherein the radar module includes a carrier wherein the radar signal source is attached to the carrier
In view of the teachings of Schultheiss, it would have been obvious to a person of ordinary skill to integrate the electronics 2 of Wegemann into a MMIC in order to provide for miniaturization thereby reducing size and cost as well as for providing housing at least on the side of the circuit board containing the electronics thereby providing protection to the electronics 2 thereby extending shelf life.
As to claim 18, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 2, wherein the radar module includes a housing wherein the housing encloses at least the surface of the radar signal source and/or the carrier (Schultheiss Para. 8 as discussed in claim 7).
In view of the teachings of Schultheiss, it would have been obvious to a person of ordinary skill to integrate the electronics 2 of Wegemann into a MMIC in order to provide for miniaturization thereby reducing size and cost as well as for providing housing at least on the side of the circuit board containing the electronics thereby providing protection to the electronics 2 thereby extending shelf life.
As to claim 20, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 2 wherein the potting compound includes one or more from a group consisting of a plastic composite, a synthetic resin composite, a film, and a film provided with additives (Schultheiss teaches silicon that has the advantage of having good power consumption and power dissipation (Para. 55)).
In view of the teachings of Schultheiss, it would have been obvious to a person having ordinary skill in the art at the time of filing that the casting material 5 of Wegemann be a material that has good properties such as low power consumption and power dissipation such as silicon which is a type of plastic.  
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Wegemann in view of in view of Schultheiss and Maier and in further view of Bourqui (US 2010/0145190) as evidenced by Miyata (US 2010/0182207).
As to claim 3, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 1, wherein a permittivity of the potting compound is (Wegemann Para. 12 “using materials having different relative permittivities and relative permeabilities for the waveguide and the casting”).
In the same field of endeavor, Bourqui teaches “The antenna further includes a director arranged in the aperture region between the first flared conductor and the second flared conductor to provide a concentrated radiation pattern when transmitting the electromagnetic radiation. The director includes a material having a dielectric permittivity higher than the dielectric material that separates the conductors (Para. 5).”
In view of the teachings of Bourqui, it would have been obvious to a person of ordinary skill in the art at the time of filing in order to modify or ensure that the casting 5 has less permittivity than the waveguide 3 of Wegemann in view of in view of Schultheiss and Maier thereby reducing stray capacitance as evidenced by Miyata (Para. 131 “resin having a low permittivity, it is possible to further reduce a stray capacitance between (i) the antenna and (ii) a driving circuit …”).  
As to claim 16, Wegemann in view of Schultheiss and Maier teaches the radar module according to claim 2, wherein a permittivity of the potting compound is  a permittivity of the radar signal conductor (Wegemann: Para. 12 “using materials having different relative permittivities and relative permeabilities for the waveguide and the casting”).
In the same field of endeavor, Bourqui teaches “The antenna further includes a director arranged in the aperture region between the first flared conductor and the second flared conductor to provide a concentrated radiation pattern when transmitting the electromagnetic radiation. The director includes a material having a dielectric permittivity higher than the dielectric material that separates the conductors (Para. 5).”
In view of the teachings of Bourqui, it would have been obvious to a person of ordinary skill in the art at the time of filing in order to modify or ensure that the casting 5 has less permittivity than the waveguide 3 of Wegemann in view of Schultheiss and Maier thereby reducing stray capacitance as evidenced by Miyata (Para. 131 “resin having a low permittivity, it is possible to further reduce a stray capacitance between (i) the antenna and (ii) a driving circuit …”).  
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Wegemann in view of Maier as applied to claims 1 and 7 and in further view of Vacanti (US 2003/0071753).
 As to claim 8, Wegemann in view of Maier does not teach the radar module according to claim 7. wherein the potting compound does not connect the carrier to the housing.  
The amendment to claim 8 changes the scope because the limitation regarding the potting compound not connecting the carrier to the housing is now no longer optional but required, thus a better reference has been found to replace Schultheiss because in Schultheiss the housing/radome was connected to the circuit board and in Wegemann Fig. 3 the potting compound 5 surrounds the circuit board.  As such, the Examiner believes a reference showing a separate radome and radar would result in a modification more reasonable.  Note that the Examiner interpreted the claimed carrier as the circuit board.  
In the same field of endeavor, Vacanti teaches a housing, which at least partially encloses the radar signal source, wherein the housing is designed to absorb forces acting on the radar module and not to transmit them to the radar signal source wherein the potting compound does not connect the radar signal source to the housing (Para. 17; Fig. 1 items 16 and 12).
Moreover, Vacanti in Fig. 1 shows that circuit board 16 attached to the antenna 18 but the radome 12 is not physically attached to the antenna 18 or circuit board 16.  
In view of the teachings of Vacanti, it would have been obvious to a person of ordinary skill to at least partially enclose the system shown in Fig. 3 of Wegemann inside of a radome similar to that shown in Vacanti thereby protecting all of the radar system of Fig. 3 from environmental effects thus reducing wear and tear and extending the life of the radar system.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648